Citation Nr: 1039944	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  02-17 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dental disability for 
compensation purposes.

2.  Entitlement to a disability rating in excess of 20 percent 
for traumatic and degenerative arthritis of the lumbar spine with 
disc bulges.

3.  Entitlement to a separate compensable disability rating for 
right leg radiculopathy, secondary to traumatic and degenerative 
arthritis of the lumbar spine with disc bulges.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).

5.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or housebound status.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1967.

With regard to the issue of entitlement to service connection for 
dental disability for compensation purposes, this matter comes 
before the Board of Veterans' Appeals (Board) on appeal 
originally from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The matter was 
previously before the Board in December 2003, when it was 
remanded for additional development.  A January 2006 RO rating 
decision granted service connection, for dental treatment 
purposes only, for trauma to tooth number nine.  That RO decision 
resolved the Veteran's claim for service connection for treatment 
purposes, and that claim is no longer before the Board on appeal.  
The remaining issue of entitlement to service connection for 
compensation purposes for dental trauma was before the Board in 
December 2006, when it was remanded for additional development.

With regard to the other issues on appeal, the matter comes 
before the Board on appeal from a January 2010 RO rating 
decision.  A notice of disagreement was received in February 2010 
and a statement of the case was issued in February 2010.  A 
September 2010 written statement from the Veteran's 
representative clearly expresses the Veteran's intention to 
perfect his appeal of these issues to the Board, and explains 
that a formal VA Form 9 was submitted to the RO in April 2010 but 
has not yet been associated with the claims file, which was in 
transit at that time.  The Board concludes that the appeal of 
these issues has been perfected for Board review.  The Board 
notes that these issues currently on appeal have been raised by 
the Veteran and adjudicated by the RO on prior occasions in past 
years.  However, no appeal of these issues has been perfected for 
Board review prior to the Veteran's most recent raising of these 
claims leading to this current appeal from the January 2010 RO 
rating decision.  In this regard, the Board notes that the 
Veteran's representative identified the same procedural history 
leading to this appeal, as explained in the September 2010 
written statement, as the Board has acknowledged above.

The Board has found, as discussed below, that the evidence 
associated with the Veteran's claim of entitlement to an 
increased disability rating for his spinal disability raises the 
question of the related issue of entitlement to a separate 
compensable disability rating for right leg radiculopathy, 
secondary to traumatic and degenerative arthritis of the lumbar 
spine with disc bulges.  The Board has listed that issue, as 
presented above, to most clearly identify the issues considered 
in the decision below.

The issues of entitlement to service connection for dental 
disability for compensation purposes, entitlement to a TDIU, and 
entitlement to SMC based on the need for aid and attendance or 
housebound status are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected traumatic and degenerative 
arthritis of the lumbar spine with disc bulges is manifested by 
severe pain which effectively limits forward flexion to 30 
degrees or less; there is no ankylosis, or incapacitating 
episodes having a total duration of 6 weeks during a 12 month 
period.

2.  The Veteran's service-connected traumatic and degenerative 
arthritis of the lumbar spine with disc bulges is manifested by 
radiculopathy of the right lower extremity consistent with mild 
incomplete paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent (but no 
higher) for traumatic and degenerative arthritis of the lumbar 
spine with disc bulges have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 
4.58, 4.59, 4.66, 4.71a, and Diagnostic Code 5243 (2010).

2.  The criteria for a separate 10 percent rating for 
radiculopathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520, 8599 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in letters dated in July 2009.  Moreover, in these letters, the 
appellant was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that these letters were sent to the 
appellant prior to the January 2010 rating decision currently on 
appeal as well as the most recent RO-level readjudication of all 
of the issues on appeal, as evidenced by the February 2010 and 
April 2010 supplemental statements of the case.  The VCAA notice 
was therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely VCAA letters sent in July 
2009 provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
private, and VA reports, have been obtained.  The Board notes 
that any of the Veteran's records in the possession of the Social 
Security Administration (SSA) were sought, and the SSA's July 
2009 reply is associated with the claims file; that July 2009 SSA 
reply indicates that no pertinent records are available from the 
SSA as any such records have been destroyed.

The Veteran has been afforded a VA examination to evaluate the 
nature and severity of the spinal disability addressed with a 
final decision at this time; the pertinent November 2009 VA 
examination report is of record.  The Board finds that the VA 
examination report of record contains competent medical analysis 
and discussion informed by the medical history together with 
interview and inspection of the Veteran.  The VA examination 
report of record provides probative medical evidence adequately 
addressing the issues decided below.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

Increased Rating

The Veteran contends that the severity of his service-connected 
traumatic and degenerative arthritis of the lumbar spine with 
disc bulges warrants a higher disability rating.  The Veteran's 
traumatic and degenerative arthritis of the lumbar spine with 
disc bulges has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5238.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

(1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height;

(2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

(3) 40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

(4) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

(5) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine listed above or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  See 38 C.F.R. 
§ 4.25 (combined ratings table).  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides that incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the past 12 months 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted when there are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1): For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 'Chronic 
orthopedic and neurologic manifestations' means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Thus, in this case, to warrant an increased rating under the 
General Rating Formula for Diseases and Injuries of the Spine, 
there must be a showing of limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or some manner of 
ankylosis of the spine.  To warrant an increased rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, there must be a showing of 
incapacitating episodes due to intervertebral disc disease having 
a total duration of at least 4 weeks during a 12 month period.  
As discussed below, the preponderance of the probative evidence 
in this case does not support finding that any criteria for a 
higher disability rating for the spine have been met.

This case is somewhat unusual in that there is no recent range of 
motion testing available for the Board to apply to the rating 
criteria, and the evidence indicates that range of motion testing 
cannot be accomplished as it is impractical due to the Veteran's 
state of health and essentially wheelchair-bound status.  Both of 
the two most recent pertinent VA examination reports discuss 
this, and no VA examiner or other medical practitioner has found 
it appropriate to determine the spinal range of motion or perform 
spinal motion testing within the past decade.  In light of this, 
the Board does not believe that any practical purpose can be 
served by remanding this matter for another attempt at obtaining 
a range of motion determination.

The most recent November 2009 VA examination report shows that 
the competent medical examiner explained that range of motion 
testing cannot be accomplished because of the Veteran's state of 
health.  The examiner noted that the Veteran has had a heart 
transplant and is on dialysis for renal failure.  The examiner 
described that the Veteran can walk only briefly, while holding 
onto something, due to the weakness in his left leg.  The Veteran 
reported that he was able to walk for a few steps, but would then 
require assistance.  Examination of the Veteran's spine and trunk 
revealed no abnormal curvature of the spine.  Diagnostic imaging 
of the spine revealed multilevel degenerative disc disease, 
calcified margin on the disks posteriorly at L5-S1, as well as 
multilevel central spinal canal stenosis and foraminal 
encroachment from L1-L2, L2-L3, and L4-L5.

The Board notes that the appeal period formally under 
consideration in this case, based upon the April 2009 date of 
receipt of this claim for increased compensation, does not 
include any other VA examination reports directed as part of the 
development of this appeal.  None of the VA treatment records 
pertaining to the appeal period otherwise provide quantitative 
range of motion testing data.    

Significantly, a March 2007 VA examination report presents a 
competent medical examiner's explanation that the Veteran is 
"not able to do range of motion due to fear of pain, not able to 
do any repetitive range of motion of the lower back...."  
Furthermore, the examiner explains that "[i]t would be hard to 
estimate his limitation of motion of his lumbosacral spine since 
he did not do any range of motion due to fear of pain...."  
Thus, this report further indicates that the Veteran is unable to 
perform meaningful range of motion testing and that the Veteran's 
spinal range of motion cannot be practically determined by a 
medical professional.

The Board further notes that a November 2004 VA examination was 
scheduled but ultimately canceled due to the Veteran's inability 
to report.  Prior to that, a September 2003 VA examination report 
is of record, but this report shows that the Veteran was in a 
wheelchair at that time and no detailed spinal range of motion 
data was obtained.

Therefore, the Board finds that there is no adequate range of 
motion data available or obtainable to apply to the criteria for 
entitlement to a higher disability rating for the spine.  There 
is no such range of motion data from the appeal period nor for 
many years prior to the appeal period.  

In the present case, the Board has given careful consideration to 
the judicial holding in  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the Board considers whether there is additional 
functional loss due to pain to otherwise effectively limit 
flexion to 30 degrees or less so as to warrant the next higher 
rating of 40 percent.  Although it is clear that the Veteran 
suffers from several significant nonservice-connected 
disabilities, a VA examiner has suggested that the range of 
motion testing of the spine cannot be realistically accomplished 
due to fear of pain.  The Board's reading of this comment is that 
it is fear of back pain which precludes such testing.  The Board 
also considers whether this fear of pain is justified.  In this 
regard, diagnostic imaging in 2009 revealed multilevel 
degenerative disc disease, calcified margin on the disks 
posteriorly at L5-S1, as well as multilevel central spinal canal 
stenosis and foraminal encroachment from L1-L2, L2-L3, and L4-L5.  
This shows severe spine disability.  After considering the 
medical evidence, he Board finds that the severe nature of the 
service-connected spine disability makes it at least as likely as 
not that flexion of the lower spine is effectively limited to 30 
degrees or less by pain.  DeLuca.  As such, the Board finds that 
the next higher rating of 40 percent is warranted.  

However, the Board believes the preponderance of the evidence is 
against entitlement to a rating in excess of 40 percent.  There 
is no showing or suggestion of ankylosis to warrant a higher 
rating under the General Rating Formula for Injuries of the 
Spine.  Moreover, although the Veteran's general medical care 
involves extensive treatment for several serious medical 
conditions, and there is substantial documentation of the 
Veteran's medical treatment in the claims file, there is no 
suggestion in the evidence (nor any express contention from the 
Veteran) that the Veteran's intervertebral disc disease has 
caused incapacitating episodes requiring bed rest prescribed by a 
physician for a total duration of at least 6 weeks during a 
pertinent 12 month period.

Separate Rating for Radiculopathy of the Right Lower Extremity

The Veteran's service-connected spinal pathology is already 
established to involve service-connected radiculopathy of the 
left lower extremity, for which a separate 10 percent disability 
rating has been assigned under Diagnostic Code 8599-8520 for 
disability consistent with mild incomplete paralysis of the 
sciatic nerve.  As part of this appeal for increased disability 
compensation for the service-connected spinal pathology, the 
Board has taken note of evidence indicating that similar 
radiculopathy of the right lower extremity has now also 
objectively manifested.  Thus, the Board has considered whether 
assignment of an additional separate disability rating for 
radiculopathy of the right lower extremity is warranted at this 
time.

With regards to his right leg, based on a review of the evidence, 
and affording the Veteran the benefit-of-the-doubt, the Board 
finds that a separate rating for radiculopathy of the right leg 
is warranted.  Reviewing the results of the November 2009 VA 
examination, the Board finds that the Veteran had essentially the 
same results on the right lower extremity as he did on the left.  
Service connection is already in effect for radiculopathy of the 
left lower extremity, and the evidence indicates that there is 
also radiculopathy of the right lower extremity.  The Board notes 
that the November 2009 VA examination report diagnoses the 
Veteran with radiculopathy in both lower extremities, objectively 
identifies decreased sensation on both lower extremities, and 
presents roughly comparable findings for both legs.  As such, the 
Board concludes that a rating for mild incomplete paralysis of 
the sciatic nerve of the right lower extremity is also warranted, 
and that a rating equal to, but no greater than, the 10 percent 
rating assigned for the left lower extremity radiculopathy is 
most reasonable.  This 10 percent disability rating is assigned, 
as is the case for the left lower extremity radiculopathy, under 
Diagnostic Code 8599-8520 and contemplates symptoms generally 
consistent with mild incomplete paralysis of the sciatic nerve.

The Board notes that the evidence does not suggest that the right 
lower extremity radiculopathy is more severe than that of the 
left side, nor does the Veteran contend that the radiculopathy is 
of greater severity on the right side.  In fact, the Veteran's 
symptom complaints generally reflect that the left lower 
extremity radiculopathy is the source of more severe pain and 
difficulty.  Therefore, the Board finds that the record presents 
no evidence or contention that the right lower extremity 
radiculopathy warranted assignment of a new rating greater than 
the rating currently assigned for the previously service-
connected left lower extremity radiculopathy.

Extraschedular Consideration

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, which can be understood to include work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the issue 
of entitlement to a TDIU has been expressly raised and appealed 
to the Board, and that issue is addressed separately as part of 
this appeal in the remand section below.


ORDER

Entitlement to a disability rating of 40 percent (but no higher) 
for traumatic and degenerative arthritis of the lumbar spine with 
disc bulges is warranted.  A separate 10 percent disability 
rating (but no higher) is warranted for radiculopathy of the 
right lower extremity.  To this extent, the appeal is granted, 
subject to laws and regulations applicable to payment of VA 
monetary benefits. 


REMAND

Dental Disability

With regard to the Veteran's claim of entitlement to service 
connection for dental disability for compensation purposes, the 
Board finds that additional development is necessary before 
adequately informed appellate review can proceed.  

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus and loss of a portion of 
the maxilla.  Compensation is available for loss of teeth only if 
due to loss of substance of the body of the maxilla or mandible.  
See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of 
teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  The 
loss of the alveolar process as a result of periodontal disease 
is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 
9913, Note.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  As such, service connection for compensation 
purposes is not available for a dental condition other than one 
resulting from dental trauma.

The Veteran has previously been granted service connection for 
dental disability for treatment purposes, on the basis of a 
finding that the Veteran's in-service damage in the area around a 
particular tooth (number nine) was most likely the result of a 
trauma.  However, for the purposes of determining whether service 
connection is warranted for dental disability for compensation 
purposes, it is not clear whether the dental trauma resulted in 
loss of teeth or whether the dental trauma resulted in loss of 
substance of the body of the maxilla.  An October 2005 VA dental 
treatment report indicates that that the tooth involved "may not 
be restorable," but it is not otherwise made clear here or in 
other evidence whether the tooth was lost, was expected to become 
lost, or was merely damaged or diseased to some extent without 
the prospect of becoming lost.  A clear determination in this 
regard is required as well as an explanation of the nature of any 
non-restorable damage related to the in-service dental trauma.

Furthermore, an October 2005 VA dental examination report makes 
unclear indications regarding possible loss of substance of the 
body of the maxilla.  The dental VA examination report's author 
responds to the question "is there maxillary bone loss" with 
"yes," then indicating that the extent of the loss is less than 
25 percent and that the loss is not replaceable by a prosthesis.  
As this particular October 2005 VA dental examination report was 
authored in connection with development for the Veteran's claim 
of entitlement to service connection, it is reasonable to 
consider that the indication of loss of substance of the body of 
the maxilla in this report is a suggestion that such loss may be 
related to the in-service trauma in question.  It is this same 
examination report which indicates that the damage to the 
Veteran's tooth was likely a result of trauma during service.  
Some confusion is presented, however, not only by the ambiguity 
of the report but also by the fact that the examiner indicated 
that there is no tooth loss due to substantial maxillary or 
mandibular bone loss; it is not clear whether this means that the 
Veteran's service-connected tooth damage is unrelated to the 
maxillary bone loss or, rather, whether the examiner was simply 
noting that the damaged tooth had not yet been lost.  From this 
report, it is not clear to the Board whether the Veteran has loss 
of maxillary bone that is due to in-service trauma versus loss of 
maxillary bone that is not due to in-service trauma.

It is also unclear whether the Veteran's service-connected (for 
treatment purposes) damaged tooth, which had a 'poor' prognosis 
and was considered to be unlikely to be recoverable, is in any 
way connected to maxillary bone loss.  The VA examination 
report's indication that there is actually loss of the maxilla, 
but no tooth loss due to such maxilla damage, may simply be 
identifying that the tooth involved had not yet been formally 
'lost,' or may have intended to express that the tooth problem 
was not related to the maxilla damage.

Finally, given that the damaged tooth had a poor prognosis and 
was considered unlikely to be recoverable as of October 2005, and 
given that treatment at that time appears to have been 
unsuccessful, it appears that an updated VA dental examination at 
this time more than five years later would yield pertinent 
updated information to help resolve this claim.  Significantly, 
review of the claims file indicates that the RO did not 
adjudicate the claim of entitlement to service connection for a 
dental disability for compensation purposes until it was directed 
to do so by a December 2006 Board remand; there has been no VA 
dental examination since that time to focus upon development of 
information to resolve the issue of entitlement to service 
connection for compensation purposes.  As the Board finds that 
the old October 2005 VA examination report does not adequately 
resolve the questions pertinent to this issue, the Board finds 
that a new VA dental examination is warranted.



TDIU and Aid and Attendance Issues

The Board notes that the other issues involved in this appeal are 
the Veteran's claims of entitlement to a TDIU and entitlement to 
special monthly compensation based on the need for regular aid 
and attendance.  The Board has granted a higher disability rating 
for spine disability as well as a new separate disability rating 
in the decision above, and furthermore is presently remanding a 
service-connection claim for additional clarification and 
development.  The claims for TDIU and special monthly 
compensation are inextricably intertwined with the service-
connection claim.  Adjudication of those claims may be impacted 
by the outcome of the remanded service connection claim, and thus 
the Board must defer appellate review of those issues at this 
time; the RO/AMC should readjudicate the TDIU and special monthly 
compensation claims after development and readjudication of the 
remanded service connection claim, and issue an appropriate 
supplemental statement of the case at that time.

The Board also notes, based upon review of the evidence currently 
of record, that clarification is required with regard to the 
issue of entitlement to special monthly compensation.  With 
respect to payment of special monthly compensation, compensation 
at the aid and attendance rate is payable when the Veteran, due 
to service-connected disability, is permanently bedridden or so 
helpless as to be in need of regular aid and attendance (among 
other potentially qualifying criteria).  38 U.S.C.A. § 1114(l).  
In this case, the medical evidence including the November 2009 VA 
examination report clearly indicates that the Veteran requires 
aid and attendance due to his medical disabilities.  However, the 
evidence does not clearly address the question of whether the 
Veteran is rendered in need of such aid and attendance due to his 
service-connected disabilities specifically.  The Board notes 
that the Veteran has multiple significant disabilities that are 
not service connected.  Therefore, the Board finds that 
clarification of the November 2009 VA examiner's opinion that the 
Veteran is in need of aid and attendance is necessary so that an 
informed determination can be made as to whether the Veteran's 
service-connected disabilities alone would result in a need for 
aid and attendance.

Accordingly, the case is REMANDED for the following actions:

1.   The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements, including notice concerning the 
current claim of entitlement to TDIU.

2.  The Veteran should be scheduled for an 
appropriate VA medical/dental examination to 
determine the nature and etiology of the 
Veteran's dental disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
should respond to the following:

a)  Please describe any non-restorable 
damage related to the Veteran's service-
connected dental trauma.  In addressing 
this, please specifically state whether 
any tooth been lost due to the Veteran's 
service-connected dental trauma?  (It has 
previously been reported, in October 2005, 
that tooth number nine 'may not be 
restorable.')

b)  An October 2005 VA dental examination 
report indicates that the Veteran has 
maxillary bone loss.  Please explain 
whether any current maxillary bone loss is 
considered to be at least as likely as not 
(a 50 percent probability or higher) 
related to the service-connected dental 
trauma?  Please also further explain the 
relationship, if any exists, between the 
Veteran's disability involving tooth 
number nine and the maxillary bone loss.

3.  The claims-file should be forwarded to 
the author of the November 2009 VA 
examination report who commented that the 
Veteran "obviously needs aid and attendance 
more than what he has at the present time."  
If that examiner is available, the examiner 
should be asked to clarify this finding to 
specifically indicate whether the Veteran, 
due to service-connected disability, is 
permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  That 
is, the examiner should explain whether the 
Veteran's need for aid and attendance would 
arise from the service-connected disabilities 
alone, or whether they only arise with 
consideration of his significant nonservice-
connected disabilities.

If the November 2009 VA examiner is no longer 
available, the RO should obtain the requested 
opinion from another VA examiner after such 
examiner has reviewed the claims file.  

4.  The RO should then review the expanded 
record and readjudicate the issue of 
entitlement to service connection for dental 
disability for compensation purposes.

5.  Following the above, the RO should then 
review the expanded record and readjudicate 
the TDIU and special monthly compensation 
issues.

6.  After all issues on appeal have been 
appropriately readjudicated and addressed 
with a supplemental statement of the case, 
and after the Veteran and his representative 
have been given the opportunity to respond, 
the case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


